         Case 1:21-mj-01210-DLC Document 1-1 Filed 04/13/21 Page 1 of 3




                                                                                      21-MJ-1210

     AFFIDAVIT OF SPECIAL AGENT CRAIG R. HARVEY IN SUPPORT OF AN
                APPLICATION FOR CRIMINAL COMPLAINT

       I, Special Agent Craig R. Harvey, depose and state as follows:

1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been since

July 2018.   I am currently assigned to the Boston Field Office, North Shore Gang Task Force

(“FBI Task Force”). The primary mission of the FBI Task Force is to identify, investigate, disrupt,

and dismantle violent criminal organizations operating in cities north of Boston.              My

responsibilities include the investigation of possible violations of federal law, including illegal

possession/transfer of firearms, firearms trafficking, narcotics trafficking, and violent crimes

involving firearms and narcotics trafficking. I have received training and experience in various

aspects of criminal law and procedure, including electronic and physical surveillance,

interrogations, stops, searches, seizures, and arrests for a variety of criminal offenses. Through

my training, knowledge, and experience, I have become familiar with the habits, methods, routines,

practices and procedures commonly employed by persons engaged in the use and trafficking of

illegal firearms and narcotics, including persons involved in criminal organizations.          My

investigations have included the use of surveillance techniques and the execution of search,

seizure, and arrest warrants.

2.     This affidavit is submitted in support of an application for criminal complaint charging

BRANDON NEIL (“NEIL”) with Possession of Fentanyl with Intent to Distribute, in violation of

21 U.S.C. § 841(a)(1).

3.     The information contained in this affidavit is based on my personal observations and

review of records and reports, my training and experience, and information obtained from other

FBI and ATF agents, Massachusetts State Police Troopers, local police officers and witnesses.



                                                1
         Case 1:21-mj-01210-DLC Document 1-1 Filed 04/13/21 Page 2 of 3




The dates and times in this affidavit are approximate. This affidavit is submitted for the limited

purpose of establishing probable cause for the issuance of the requested criminal complaint and

arrest warrant and does not set forth all of my knowledge about this matter.

                                      PROBABLE CAUSE

4.     I am familiar with BRANDON NEIL (“NEIL”) who has a date of birth of XX/XX/1996.

NEIL is known to reside in Everett, Massachusetts.

5.     Through this investigation, I became aware of an Everett Police Department report dated

May 1, 2020, related to the execution of a search warrant at NEIL’s residence, and the execution

of default warrants for NEIL. On the morning of May 1, 2020, Everett Police observed NEIL exit

the residence and then enter a vehicle parked in the driveway. Everett Police then executed the

search warrant and NEIL was placed under arrest. NEIL and his girlfriend and two children were

the only residents at the location that was searched.

6.      During the course of the search of NEIL’s residence, Everett Police located numerous

suspected blue fentanyl pills in the residence that collectively weighed in excess of 100 grams.

The collective total of suspected fentanyl pills that were recovered was over 1000. Everett Police

also located a heat sealer, a cutting agent, and sandwich bags, which are items consistent with the

distribution of controlled substances. Additionally, Everett Police located smaller separate bags

that contained a white powdery substance believed to be fentanyl; in total the white powdery

substances suspected to be fentanyl collectively weighed approximately 144 grams. The pills and

white powdery substance were field tested and tested positive for fentanyl. Based on the large

amount of pills located in the residence and the paraphernalia associated with distribution of

controlled substances, there is probable cause to believe that NEIL intended to distribute the




                                                 2
         Case 1:21-mj-01210-DLC Document 1-1 Filed 04/13/21 Page 3 of 3




fentanyl. Lastly, Everett Police located two firearms and ammunition in NEIL’s bedroom during

the search of the residence.

                                         CONCLUSION

7.     Based the foregoing, there is probable cause to believe that NEIL, has violated 21 U.S.C.

§ 841, by possessing fentanyl with intent to distribute.

       Signed electronically and sworn to via telephone in accordance with Federal Rule of

Criminal Procedure 4.1 on April ______, 2021.


                                               Craig R. Harvey
                                               Special Agent
                                               Federal Bureau of Investigation

 Electronically subscribed and telephonically sworn to before me this _____ day of April, 2021.



                                               ____________________________________
                                               HON. DONALD L. CABELL
                                               UNITED STATES MAGISTRATE JUDGE    E




                                                 3
